EXHIBIT 10.9

 

--------------------------------------------------------------------------------

 

SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT (this “Agreement”) is entered into and effective as
of May 17, 2013, by and among AGSTAR FINANCIAL SERVICES, PCA, an United States
instrumentality, as senior secured lender under the MLA (defined below) and the
individuals or entities whose signatures appear on the signature pages to this
document as the “Initial Sub-debt Holders” under the Subordinated Loan Agreement
(defined below).

 

RECITALS

 

A.            Heron Lake BioEnergy, LLC, a Minnesota limited liability company
(the “Borrower”) is the fee owner of the real property located in Jackson
County, Minnesota, legally described in Exhibit A hereto (the “Premises”).

 

B.            AgStar Financial Services, PCA, an United States instrumentality
(“Senior Lender”) has agreed to extend certain financial accommodations to the
Borrower under that certain Sixth Amended and Restated Master Loan Agreement
dated as of May 17, 2013 (as amended, restated or otherwise modified from time
to time, the “MLA”) for the purposes set forth in the MLA.

 

C.            Initial Sub-debt Holders (as defined below) under the Subordinated
Loan Agreement have, jointly and severally, agreed to extend certain financial
accommodations to the Borrower under the Subordinated Loan Agreement (defined
below) for the purposes set forth in the Subordinated Loan Agreement.

 

D.            The Senior Lender and the Initial Sub-debt Holders are entering
into this Agreement to set forth the relative rights and priorities of the
Parties to and under the Senior Debt Documents and the Subordinated Debt
Documents (each as defined below).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

1.                                      Definitions.  All capitalized terms used
and not otherwise defined herein shall have the meaning ascribed to them in
Article 9 of the Uniform Commercial Code as enacted in the State of Minnesota
(the “UCC”).  In addition, the following terms are defined as having the
meanings:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Borrower” has the meaning set forth in Recital A, above.

 

“Collateral” means and includes all property and assets granted as collateral
security under the Senior Debt Documents and the Subordinated Debt Documents,
whether real or personal property, whether granted directly or indirectly,
whether granted now or in the future, and whether granted in the form of a
security interest, mortgage, assignment of rents, deed of trust, assignment,
pledge, account control agreement, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien, charge, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever; whether created by law, contract
or otherwise.

 

“Distribution” means, with respect to any indebtedness, obligation or security:
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security; (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person; or (c) the granting of any
Lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person.

 

“Enforcement Action” means any action to enforce or attempt to enforce any right
or remedy available to the any Party under any Financing Document, pursuant to
applicable law or otherwise, including any action to: (a) exercise any right of
set-off; (b) commence, continue or participate in any judicial, arbitral or
other proceeding, or any other collection or enforcement action of any kind,
against the Borrower or any of the assets of Borrower (including any
Proceeding), seeking, directly or indirectly, to enforce any rights or remedies,
or to enforce any of the obligations incurred by Borrower under or in connection
with any Financing Document; (c) commence or pursue any judicial, arbitral or
other proceeding or legal action of any kind, seeking injunctive or other
equitable relief to prohibit, limit or impair the commencement or pursuit by any
Party of any of its respective rights or remedies under or in connection with
any Financing Document, or otherwise available under applicable law; or
(d) under the provisions of any state or federal law, including, without
limitation, the UCC, or under any contract or agreement, to enforce, foreclose
upon, take possession of or sell any property or assets of Borrower.

 

2

--------------------------------------------------------------------------------


 

“Event of Default” means with respect to the Senior Liabilities and the Senior
Debt Documents, any Event of Default under a Senior Debt Document which has
occurred, is continuing and has not been cured.

 

“Financing Document” or “Financing Documents” means the Senior Debt Documents
and the Subordinated Debt Documents.

 

“Initial Sub-debt Holders” means, jointly and severally, David J. and Krista R.
Woestehoff, Schmitz Grain, Inc., Doug Schmitz, Michael Kunerth and Dawn Kunerth
as Trustees of the Michael Kunerth Trust under agreement dated July 18, 2006,
Dawn Kunerth and Michael Kunerth as Trustees of the Dawn Kunerth Trust under
agreement dated July 18, 2006, Robert J. and Jean M. Ferguson, and Project
Viking, L.L.C.

 

“Liabilities” means the Loan Obligations (as defined in the MLA) of the Borrower
to the Senior Lender under, or arising as a result of, the Senior Debt
Documents; or the debt obligations (as defined in the Subordinated Loan
Agreement) of the Borrower to the Initial Sub-debt Holders under, or arising as
a result of, the Subordinated Debt Documents.

 

“Lien” means any consensual mortgage, security deed, deed of trust, pledge, lien
security interest or other voluntary lien, whether now existing or hereafter
created, acquired or arising.

 

“MLA” has the meaning given to it in Recital B, above, and includes any other
credit agreement or other financing documentation which replaces, refunds or
restructures such MLA or evidences a partial or complete refinancing or
refinancings of the indebtedness incurred pursuant to such MLA, as such
financing documentation may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Party” or “Parties” means individually or together, as the case may be, the
Senior Lender and the Initial Sub-debt Holders.

 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, Governmental Authority, or other entity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Protective Advances” means all sums advanced for the purpose of payment of real
estate taxes (including special payments in lieu of real estate taxes), personal
property taxes (including special payments in lieu of personal property taxes),
maintenance costs, insurance premiums, other items (including capital items)
reasonably necessary to protect the Collateral from forfeiture, casualty, loss
or waste.

 

3

--------------------------------------------------------------------------------


 

“Remedial Action” means, subject to the limitations contained in this Agreement,
any one or more of the following remedies:  (i) the acceleration of any
indebtedness under any Financing Document or declaration of the entire amount of
any indebtedness under any Financing Document to be due and payable; (ii) the
initiation of any power of sale or any similar right; (iii) the initiation of
bankruptcy or other insolvency proceedings; (iv) a request for appointment of a
receiver; (v) the initiation of any remedies with respect to rents or other
revenues payable with respect to any Collateral; (vi) the acceptance of a
transfer of the Premises or any other Collateral in lieu of foreclosure; or
(vii) the institution of suit for purposes of seeking a monetary judgment. 
Nothing contained in this Agreement shall grant any Party any rights or remedies
not otherwise provided by any of the Financing Documents or applicable law.

 

“Senior Debt” shall mean all Liabilities and indebtedness of every nature of the
Borrower from time to time owed to the Senior Lender under the Senior Debt
Documents plus, respectively, (a) any Protective Advances; (b) accrued and
unpaid interest, and (c) all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code, together with any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim.  The Senior Debt shall be considered to be
outstanding whenever any loan commitment or loan under the Senior Debt Documents
is outstanding.

 

“Senior Debt Documents” means the MLA, the Senior Mortgage, the Senior Security
Agreement, and all other notes, mortgages, security agreements, documents,
instruments, and assignments and contracts, relating thereto, as the same are
amended, supplemented, restated or otherwise modified from time to time.

 

“Senior Lender” has the meaning assigned to it in Recital A, above, and includes
its permitted successors or assigns under the Senior Debt Documents.

 

“Senior Liabilities” means all Liabilities and other obligations of the Borrower
to the Senior Lender under, or arising as a result of, the Senior Debt
Documents.

 

“Senior Mortgage” means that certain Sixth Amended and Restated Mortgage,
Security Agreement and Assignment of Rents and Leases granted by the Borrower to
the Senior Lender dated May 17, 2013, as the same may be amended, restated, or
otherwise modified from time to time.

 

“Senior Security Agreement” means the Security Agreement as defined in the MLA.

 

“Subordinated Debt” means all Liabilities and indebtedness of every nature of
the Borrower from time to time owed to the Initial Sub-debt Holders under the
Subordinated Debt Documents plus, respectively, (a) accrued and unpaid interest,
and (b) all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise,

 

4

--------------------------------------------------------------------------------


 

heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code, together
with any interest accruing thereon after the commencement of a Proceeding,
without regard to whether or not such interest is an allowed claim.  The
Subordinated Debt shall be considered to be outstanding whenever any loan
commitment or loan under the Subordinated Debt Documents is outstanding.

 

“Subordinated Debt Default” means a default in the payment of the Subordinated
Debt or in the performance of any term, covenant or condition contained in the
Subordinated Debt Documents or any other occurrence permitting the Initial
Sub-debt Holders to accelerate the payment of all or any portion of the
Subordinated Debt.

 

“Subordinated Debt Default Notice” means a written notice from the Initial
Sub-debt Holders to the Senior Lender pursuant to which the Senior Lender is
notified of the occurrence of a Subordinated Debt Default, which notice
incorporates a reasonably detailed description of such Subordinated Debt
Default.

 

“Subordinated Debt Documents” means the Subordinated Loan Agreement, the
Subordinated Notes, the Subordinated Mortgage, the Subordinated Security
Agreement and all other notes, mortgages, security agreements, documents,
instruments, and assignments and contracts, relating thereto, as the same are
amended, supplemented, restated or otherwise modified from time to time.

 

“Subordinated Liabilities” means all Liabilities and other obligations of the
Borrower to the Initial Sub-debt Holders under, or arising as a result of, the
Subordinated Debt Documents.

 

“Subordinated Loan Agreement” means that certain Subscription and Subordinated
Loan Agreement dated May 17, 2013, by and among the Borrower and the Initial
Sub-debt Holders.

 

“Subordinated Mortgage” means the Mortgage granted by the Borrower to the
collateral agent for the Initial Sub-debt Holders dated May17, 2013.

 

“Subordinated Notes” means those certain Secured Convertible Promissory Notes of
the Borrower dated May 17, 2013 in the aggregate principal amount of
$1,407,000.00.

 

“Subordinated Security Agreement” means the Subordinated Security Agreement
executed and delivered by the Borrower to the collateral agent for the Initial
Sub-debt Holders dated May 17, 2013.

 

2.                                      Subordination.

 

(a)                                 Lien Subordination; Agreement to Release
Liens; Application of Proceeds.  Notwithstanding the date, manner or order of
perfection of the security interests and Liens granted to any Party, and
notwithstanding any provisions of the UCC,

 

5

--------------------------------------------------------------------------------


 

applicable law, the Financing Documents or whether any Party hereto holds
possession of all or any part of the Collateral, until the Senior Debt has been
indefeasibly paid in full in cash and all lending commitments under the Senior
Debt Documents have terminated, all Liens and security interests of Initial
Sub-debt Holders in the Collateral shall be and hereby are subordinated for all
purposes and in all respects to the Liens and security interests of the Senior
Lender in the Collateral.   Without in any way limiting any of the foregoing,
until the Senior Debt has been indefeasibly paid in full in cash and all lending
commitments under the Senior Debt Documents have terminated:

 

(i)                                     Real Property.  The mortgage Lien and
security interest of the Senior Mortgage is and shall constitute a senior first
priority mortgage Lien and/or security interest on or in the Premises and other
Collateral described therein.  The mortgage Lien and security interest of the
Subordinated Mortgage is and shall constitute a junior and subordinate mortgage
Lien and/or security interest on or in the Premises and other Collateral
described therein.

 

(ii)                                  Other Collateral.  The Lien and security
interest granted under the Senior Security Agreement is and shall constitute a
senior first priority Lien and/or security interest on or in the Collateral
described therein.  Any other Lien or security interest granted under the
Subordinated Debt Documents is and shall constitute a junior and subordinate
Lien and/or security interest on or in the Collateral described therein

 

In the event that the Senior Lender releases or agree to release any of their
Liens or security interests in the Collateral in connection with the sale or
other disposition thereof or any of the Collateral is sold, disposed of or
retained or otherwise realized pursuant to a foreclosure or similar action, the
Initial Sub-debt Holders shall promptly deliver (and execute as appropriate) to
the Senior Lender such termination statements and releases as the Senior Lender
shall reasonably request to effect the termination or release of the Liens and
security interests of the Initial Sub-debt Holders in such Collateral.  In
furtherance of the foregoing, each Initial Sub-debt Holder hereby irrevocably
appoints the Senior Lender its attorney-in-fact, with full authority in the
place and stead of the Initial Sub-debt Holders and in the name of the Initial
Sub-debt Holders or otherwise, to deliver (and execute as appropriate) any
document or instrument which the Initial Sub-debt Holders may be required to
deliver pursuant to this Section 2(a).

 

In the event of any sale, transfer or other disposition (including a casualty
loss or taking through eminent domain) of the Collateral, the proceeds resulting
therefrom (including insurance proceeds) shall be applied: first, in accordance
with the terms of the Senior Debt Documents or as otherwise consented to by the
Senior Lender until such time as the Senior Debt is indefeasibly paid in full in
cash and all commitments to lend under the Senior Debt Documents have been
terminated; and, second to pay the Initial Sub-debt Holders until such time as
the Subordinated Debt is indefeasibly paid in full in cash and all commitments
to lend under the Subordinated Debt Documents have been terminated.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Payment Subordination.  Notwithstanding
anything to the contrary contained in any of the Financing Documents, each
Initial Sub-debt Holder by its acceptance of the Subordinated Debt Documents
(whether upon original issue or upon transfer or assignment) covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Debt Documents, that the payment of any and all of the Subordinated
Debt shall be subordinate and subject in right and time of payment, to the
extent and in the manner hereinafter set forth, to the prior indefeasible
payment in full in cash of all of the Senior Debt.  Each holder of the Senior
Debt, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired the Senior Debt in reliance upon
the provisions contained in this Agreement.

 

(c)                                  No Contest.  No Party shall contest the
validity, perfection, priority or enforceability of any Lien or security
interest heretofore granted to any other Party or contemplated hereby. 
Notwithstanding any failure of a Party to perfect its security interest in the
Collateral or any other defect in the security interests or obligations owing to
such Party, the priority and rights as between the Parties hereto shall be as
set forth herein.

 

3.                                      Payments Prior to Indefeasible Payment
in Full.  Notwithstanding the terms of the Subordinated Debt Documents, each
Initial Sub-debt Holder hereby agrees that it will not accept (subject to the
last sentence of this Section), any Distribution with respect to the
Subordinated Debt until the Senior Debt is indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents have terminated.  In the
event that any Initial Sub-debt Holder receives any Distribution or other
payment from the Borrower in respect of the Subordinated Debt prior to the
indefeasible payment in full of the Senior Debt, such Distribution or payment
shall be held in trust by such Person and shall be promptly remitted to the
Senior Lender for the account of the Senior Lender.  Notwithstanding anything to
the contrary herein, so long as no Event of Default under any Senior Debt
Document has occurred or is continuing or would result of from such payment, the
Initial Sub-debt Holders shall be entitled to receive and retain payments of
periodic interest as permitted by the Subordinated Debt Documents, including
payments missed due to the application of this Section 3 or otherwise.

 

4.                                      Liquidation, Dissolution, Bankruptcy. 
In the event of any Proceeding involving the Borrower:

 

(a)                                 The Senior Debt shall first be indefeasibly
paid in full in cash and all commitments to lend under the Senior Debt Documents
shall be terminated before any Distribution, whether in cash, securities or
other property, shall be made to the Initial Sub-debt Holders on account of any
Subordinated Debt.

 

(b)                                 Any Distribution, which would otherwise, but
for the terms hereof, be payable or deliverable in respect of the Subordinated
Debt, shall be paid or delivered directly to Senior Lender (to be held and/or
applied by the Senior Lender in accordance

 

7

--------------------------------------------------------------------------------


 

with the terms of this Agreement) until all Senior Debt is indefeasibly paid in
full in cash and all commitments to lend under the Senior Debt Documents shall
have been terminated.  The Initial Sub-debt Holders hereby irrevocably
authorize, empower and direct any debtor, debtor in possession, receiver,
trustee, liquidator, custodian, conservator or other Person having authority, to
pay or otherwise deliver all such Distributions to the Senior Lender.  The
Initial Sub-debt Holders hereby also irrevocably authorize and empower the
Senior Lender, in the name of the Initial Sub-debt Holders, to demand, sue for,
collect and receive any and all such Distributions.

 

(c)                                  The Initial Sub-debt Holders agree not to
initiate, prosecute or participate in any claim, action or other proceeding
challenging the enforceability, validity, perfection or priority of the Senior
Debt, or any Liens and security interests securing the Senior Debt.

 

(d)                                 The Initial Sub-debt Holders agree to
execute, verify, deliver and file any proofs of claim in respect of the
Subordinated Debt reasonably requested by the Senior Lender in connection with
any Proceeding involving the Borrower and hereby irrevocably authorize, empower
and appoint the Senior Lender its agent and attorney-in-fact to (i) execute,
verify, deliver and file such proofs of claim upon the failure of the Initial
Sub-debt Holders promptly to do so prior to 30 days before the expiration of the
time to file any such proof of claim and (ii) vote such claim in any such
Proceeding upon the failure of the Initial Sub-debt Holders to do so prior to 15
days before the expiration of the time to vote any such claim; provided the
Senior Lender shall have no obligation to execute, verify, deliver, file and/or
vote any such proof of claim. In the event that the Senior Lender votes any
claim in accordance with the authority granted hereby, the Initial Sub-debt
Holders shall not be entitled to change or withdraw such vote.

 

(e)                                  The Initial Sub-debt Holders agree that the
Senior Lender may consent to the use of cash collateral or provide financing to
the Borrower on such terms and conditions and in such amounts as the Senior
Lender, in its sole discretion, may decide and, in connection therewith, the
Borrower may grant to the Senior Lender Liens and security interests upon all of
the property of the Borrower, which Liens and security interests (i) shall
secure payment of all Senior Debt (whether such Senior Debt arose prior to the
commencement of any Proceeding or at any time thereafter) and all other
financing provided by the Senior Lender during the Proceeding and (ii) shall be
superior in priority to the Liens and security interests, if any, in favor of
the Initial Sub-debt Holders on the property of the Borrower.  The Initial
Sub-debt Holders agree that none of them shall object to or oppose a sale or
other disposition of any property securing all of any part of the Senior Debt
free and clear of security interests, Liens or other claims of the Initial
Sub-debt Holders under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code if the Senior Lender has consented to such sale or
disposition, so long as the interests of the Initial Sub-debt Holders in the
Collateral securing the Subordinated Debt (and any post-petition assets subject
to

 

8

--------------------------------------------------------------------------------


 

adequate protection liens, if any, in favor of the Initial Sub-debt Holders)
attach to the proceeds thereof, subject to the terms of this Agreement, and the
motion to sell or dispose of such assets does not impair the rights of the
Initial Sub-debt Holders under Section 363(k) of the Bankruptcy Code. The
Initial Sub-debt Holders agree not to assert any right any of them may have to
“adequate protection” of the Initial Sub-debt Holders’ interest in any
Collateral in any Proceeding and agree that none of them shall seek to have the
automatic stay lifted with respect to any Collateral without the prior written
consent of the Senior Lender.  The Initial Sub-debt Holders waive any claim any
of them may now or hereafter have arising out of the Senior Lender’s election,
in any Proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code by the Borrower, as
debtor in possession. The Initial Sub-debt Holders further agree that none of
them will seek to participate or participate on any creditor’s committee without
the Senior Lender’s prior written consent.

 

(f)                                   The Senior Debt shall continue to be
treated as Senior Debt and the provisions of this Agreement shall continue to
govern the relative rights and priorities of the Senior Lender and the Initial
Sub-debt Holders even if all or part of the Senior Debt or the security
interests securing the Senior Debt are subordinated, set aside, avoided,
invalidated or disallowed in connection with any such Proceeding, and this
Agreement shall be reinstated if at any time any payment of any of the Senior
Debt is rescinded or must otherwise be returned by any holder of Senior Debt or
any representative of such holder.

 

5.                                      Subordinated Debt Standstill Provisions.

 

(a)                                 Until the Senior Debt is indefeasibly paid
in full in cash and all commitments to lend under the Senior Debt Documents
shall be terminated, the Initial Sub-debt Holders shall not, without the prior
written consent of the Senior Lender, take any Enforcement Action with respect
to the Subordinated Debt, any of the Collateral or any property or assets of any
guarantor of the Subordinated Debt.

 

(b)                                 Notwithstanding the foregoing, the Initial
Sub-debt Holders may file proofs of claim against the Borrower in any Proceeding
involving the Borrower.  Any Distributions or other proceeds of any Enforcement
Action obtained by an Initial Sub-debt Holder shall in any event be held by it
in trust for the benefit of the Senior Lender and promptly paid or delivered to
Senior Lender in the form received until the Senior Debt is indefeasibly paid in
full in cash and all commitments to lend under the Senior Debt Documents shall
have been terminated.

 

(c)                                  If any Distribution on account of the
Subordinated Debt not permitted to be made by the Borrower or accepted by any
Initial Sub-debt Holder under this Agreement is made and received by any Initial
Sub-debt Holder, such Distribution shall not

 

9

--------------------------------------------------------------------------------


 

be commingled with any of the assets of such Initial Sub-debt Holder, shall be
held in trust by such Initial Sub-debt Holder for the benefit of the Senior
Lender and shall be promptly paid over to the Senior Lender for application (in
accordance with the Senior Debt Documents) to the payment of the Senior Debt
then remaining unpaid, until all of the Senior Debt is paid in full.

 

6.                                      Insurance and Condemnation.  All
proceeds of any property or casualty insurance or condemnation award relating to
the Collateral shall be applied by the Senior Lender in accordance with the
provisions of this Agreement, subject to the priorities herein set forth, and no
other Person shall have the right to participate in the adjustment of any such
insurance claims or condemnation awards.

 

7.                                      Waivers of Certain Right.

 

(a)                                 Each Party hereby expressly waives any right
that it otherwise might have to require any Party to marshal assets or to resort
to collateral in any particular order or manner, whether provided for by common
law or statute.  No Party shall be required to enforce any guaranty or any
security interest given by any person other than the Borrower as a condition
precedent or concurrent to the taking of any Remedial Action.

 

(b)                                 The Initial Sub-debt Holders hereby waive,
to the extent permitted by applicable law, any rights which it may have to
enjoin or otherwise obtain a judicial or administrative order preventing the
Senior Lender from taking, or refraining from taking, any action with respect to
all or any part of the Collateral. Without limitation of the foregoing, the
Initial Sub-debt Holders hereby agree (a) that none of them has any right to
direct or object to the manner in which the Senior Lender applies the proceeds
of the Collateral resulting from the exercise by the Senior Lender of rights and
remedies under the Senior Debt Documents to the Senior Debt and (b)  that the
Senior Lender has not assumed any obligation to act as the agent for Initial
Sub-debt Holders with respect to the Collateral. The Senior Lender shall have
the exclusive right to enforce rights and exercise remedies with respect to the
Collateral until the Senior Debt is paid in full.  In exercising rights and
remedies with respect to the Collateral, the Senior Lender may enforce the
provisions of the Senior Debt Documents and exercise remedies thereunder, all in
such order and in such manner as it or they may determine in the exercise of its
or their sole business judgment. Such exercise and enforcement shall include,
without limitation, the rights to sell or otherwise dispose of Collateral, to
incur expenses in connection with such sale or disposition and to exercise all
the rights and remedies of a secured lender under the UCC.  In conducting any
public or private sale under the UCC, the Senior Lender shall give the Initial
Sub-debt Holders such notice of such sale as may be required by the applicable
UCC; provided, however, that 10 days’ notice shall be deemed to be commercially
reasonable notice.

 

10

--------------------------------------------------------------------------------


 

8.                                      Remedial Action by Initial Sub-debt
Holders.  So long as this Agreement remains in effect, the Initial Sub-debt
Holders shall not take any Remedial Action under the Subordinated Debt Documents
without the prior written consent of the Senior Lender.

 

9                                         Enforcement of Remedies.  The Initial
Sub-debt Holders agree to cooperate with the Senior Lender and take any lawful
action, including joining in such proceedings at law or in equity and executing
such documents as the Senior Lender may request and direct, to enforce the
obligations of the Borrower under the Senior Debt Documents, and in order that
the rents, issues, profits, revenues and other income from the Premises or any
other Collateral shall be available to satisfy the Borrower’s obligations under
the Senior Debt Documents.

 

10.                               Modifications.

 

(a)                                 The Senior Lender may at any time and from
time to time without the consent of or notice to the Initial Sub-debt Holders,
without incurring liability to the Initial Sub-debt Holders and without
impairing or releasing the obligations of the Initial Sub-debt Holders under
this Agreement, amend, modify or supplement the Senior  Debt Documents in any
manner, including any such amendment, modification or supplement the effect of
which is to (a) increase the maximum principal amount of the Senior Debt or rate
of interest (or cash pay rate of interest) on any of the Senior Debt, (b) change
the dates upon which payments of principal or interest on the Senior Debt are
due, (c) change or add any event of default or any covenant with respect to the
Senior Debt, (d) change any redemption or prepayment provisions of the Senior
Debt, (e) alter the subordination provisions with respect to the Senior Debt,
including, without limitation, subordinating the Senior Debt to any other
indebtedness,  (f) take or perfect any other Liens or security interests in any
assets of the Borrower other than the Senior Mortgage or (g) change or amend any
other term of the Senior Debt Documents.

 

(b)                                 Until the Senior Debt has been indefeasibly
paid in full in cash and all lending commitments under the Senior Debt Documents
have terminated, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, the Initial Sub-debt Holders shall not, without the
prior written consent of the Senior Lender, agree to any amendment, modification
or supplement to the Subordinated Debt Documents the effect of which is to
(a) increase the maximum principal amount of the Subordinated Debt or rate of
interest (or cash pay rate of interest) on any of the Subordinated Debt,
(b) change the dates upon which payments of principal or interest on the
Subordinated Debt are due, (c) change or add any event of default or any
covenant with respect to the Subordinated Debt, (d) change any redemption or
prepayment provisions of the Subordinated Debt, (e) alter the subordination
provisions with respect to the Subordinated Debt, including, without limitation,
subordinating the Subordinated Debt to any other indebtedness,  (f) take or
perfect any other Liens or security interests in any assets of the Borrower
other than the Subordinated Mortgage and the Subordinated Security Agreement or
(g) change or amend any other term of

 

11

--------------------------------------------------------------------------------


 

the Subordinated Debt Documents if such change or amendment would result in an
Event of Default under the Senior Debt Documents, increase the obligations of
the Borrower or confer additional material rights on the Initial Sub-debt
Holders or any other holder of the Subordinated Debt in a manner adverse to the
Borrower, or the Senior Lender.

 

11                                  Further Assurances. Each Party to this
Agreement promptly will execute and deliver such further instruments and
agreements and do such further acts and things as may be reasonably requested by
any other Party hereto in writing that may be necessary or desirable to effect
fully the purposes of this Agreement.

 

12.                               Notices.  All notices or other communications
hereunder shall be sufficiently given and shall be deemed given when mailed by
first class mail, postage prepaid, with proper address as indicated below.  Each
Party may, by written notice given to the other Parties, designate any other
address or addresses to which notices or other communications to them shall be
sent when required as contemplated by this Agreement.  Until otherwise so
provided by the respective Parties, all notices and communications to each of
them shall be addressed as follows:

 

If to Senior Lender:

AgStar Financial Services, PCA

 

1921 Premier Drive

 

PO Box 4249

 

Mankato, MN 56002-4249

 

Facsimile: (507) 344-5012

 

Attention: Jim Grosland

 

 

With copy to:

Phillip L. Kunkel

 

Gray Plant Mooty

 

1010 West St. Germain, Suite 600

 

St. Cloud, MN 56301

 

Facsimile: 320.252.4482

 

Telephone: 320.252.4414

 

 

If to the Initial Sub-debt Holders

Heron Lake BioEnergy, LLC

 

91246 390th Avenue

 

P.O. Box 198

 

Heron Lake, MN 56137-0198

 

Telephone: (507) 793-0077

 

Fax: (507) 793-0078

 

Attention: President

 

12

--------------------------------------------------------------------------------


 

With a copy to:

Lindquist & Vennum L.L.P.

 

4200 IDS Center

 

80 South Eighth Street

 

Minneapolis, MN 55402-2205

 

Telephone: (612) 371-3211

 

Fax: (612) 371-3207

 

Attn. Michael Weaver

 

13.                               Successors and Assigns.  Whenever in this
Agreement any of the Parties is named or referred to, the successors and assigns
of such Party shall be deemed to be included, and all covenants, promises and
agreements in this Agreement by and on behalf of the respective Parties hereto
shall bind and inure to the benefit of the respective successors and assigns of
such Parties, whether so expressed or not.

 

14.                               Relative Rights.  Nothing in this Agreement
shall (a) impair, as between Senior Lender or the Initial Sub-debt Holders and
the Borrower, the obligations of the Borrower with respect to the payment of the
Senior Debt and the Subordinated Debt in accordance with their respective terms
or (b) affect the relative rights of the Senior Lender or the Initial Sub-debt
Holders with respect to any other creditors of the Borrower.

 

15.                               Conflict. In the event of any conflict between
any term, covenant or condition of this Agreement and any term, covenant or
condition of any of the Financing Documents, the provisions of this Agreement
shall control and govern.

 

16.                               Headings.  The paragraph headings used in this
Agreement are for convenience only and shall not affect the interpretation of
any of the provisions hereof.

 

17.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

18.                               Severability.  In the event that any provision
of this Agreement is deemed to be invalid, illegal or unenforceable by reason of
the operation of any law or by reason of the interpretation placed thereon by
any court or governmental authority, the validity, legality and enforceability
of the remaining provisions of this Agreement shall not in any way be affected
or impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

19.                               Continuation of Subordination; Termination of
Agreement.  This Agreement shall remain in full force and effect until the
indefeasible payment in full in cash of the Senior Debt and the termination of
all lending commitments under the Senior Debt Documents after which this
Agreement shall terminate without further action on the part of the Parties
hereto.

 

13

--------------------------------------------------------------------------------


 

20.                               Applicable Law.  This Agreement shall be
governed by and shall be construed and enforced in accordance with the internal
laws of the State of Minnesota, without regard to conflict of laws principles.

 

21.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES THEIR RESPECTIVE RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE FINANCING
DOCUMENTS.  THE PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  THE PARTIES REPRESENT AND WARRANT THAT EACH
HAS HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THIS WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

 

SENIOR LENDER:

 

INITIAL SUB-DEBT HOLDERS:

 

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

DAVID J. AND KRISTA R. WOESTEHOFF

an United States instrumentality

 

 

 

 

 

 

 

/s/ Steven Grosland

 

/s David J. Woestehoff

By Steven Grosland

 

David J. Woestehoff

Its Senior Lending Services Executive

 

 

 

 

 

 

 

/s Krista R. Woestehoff

 

 

Krista R. Woestehoff

 

 

 

 

 

 

 

 

SCHMITZ GRAIN, INC.

 

 

 

 

 

 

 

 

/s/ Doug Schmitz

 

 

By Doug Schmitz

 

 

Its President

 

 

 

 

 

 

 

 

DOUG SCHMITZ

 

 

 

 

 

 

 

 

/s/ Doug Schmitz

 

 

Doug Schmitz

 

[Signature page to Subordination Agreement among the Senior Lender and the
Initial Sub-debt Holders dated May 17, 2013.  Additional pages follow.]

 

15

--------------------------------------------------------------------------------


 

 

INITIAL SUB-DEBT HOLDERS:

 

 

 

MICHAEL KUNERTH AND DAWN KUNERTH AS TRUSTEES OF THE MICHAEL KUNERTH TRUST UNDER
AGREEMENT DATED JULY 18, 2006

 

 

 

 

 

/s/ Michael Kunerth

 

Michael Kunerth as Trustees of the Michael Kunerth Trust under agreement dated
July 18, 2006

 

 

 

 

 

/s/ Dawn Kunerth

 

Dawn Kunerth as Trustees of the Michael Kunerth Trust under agreement dated
July 18, 2006

 

 

 

 

 

DAWN KUNERTH AND MICHAEL KUNERTH AS TRUSTEES OF THE DAWN KUNERTH TRUST UNDER
AGREEMENT DATED JULY 18, 2006

 

 

 

 

 

/s/ Dawn Kunerth

 

Dawn Kunerth as Trustees of the Dawn Kunerth Trust under agreement dated
July 18, 2006

 

 

 

 

 

/s/ Michael Kunerth

 

Michael Kunerth as Trustees of the Dawn Kunerth Trust under agreement dated
July 18, 2006

 

[Signature page to Subordination Agreement among the Senior Lender and the
Initial Sub-debt Holders dated May 17, 2013.  Additional page follows.]

 

16

--------------------------------------------------------------------------------


 

 

INITIAL SUB-DEBT HOLDERS:

 

 

 

ROBERT J. AND JEAN M. FERGUSON

 

 

 

 

 

/s Robert J. Ferguson

 

Robert J. Ferguson

 

 

 

 

 

/s Jean M. Ferguson

 

Jean M. Ferguson

 

 

 

 

 

PROJECT VIKING, L.L.C..

 

 

 

 

 

/s/ Ron Fagen

 

By Ron Fagen

 

Its President/Managing Member

 

[Final Signature page to Subordination Agreement among the Senior Lender and the
Initial Sub-debt Holders dated May 17, 2013.]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE REAL PROPERTY

 

TRACT A

 

Parcel A

 

Part of the SW¼ of Sec. 16, T104N, R37W, Jackson County, Minnesota, lying
Southerly of the Southerly right of way line of the Union Pacific Railroad,
described as follows:

 

Beginning at an existing iron monument at the SE corner of the SW¼ of said Sec.
16; thence South 89°57’49” West, along the South line of said SW¼, a distance of
1031.09 feet; thence North 00°37’05” East, parallel with the West line of said
SW¼, a distance of 275.02 feet; thence South 89°57’49” West, parallel with the
South line of said SW¼, a distance of 1600.10 feet, to a point on the West line
of said SW¼; thence North 00°37’05” East, along the West line of said SW¼, a
distance of 593.98 feet; thence South 89°22’55” East a distance of 412.00 feet;
thence North 00°37’05” East, parallel with the West line of said SW¼, a distance
of 400.00 feet; thence North 89°22’55” West a distance of 412.00 feet, to a
point on the West line of said SW¼; thence North 00°37’05” East, along the West
line of said SW¼, a distance of 103.50 feet, to a point on the Southerly right
of way line of the Union Pacific Railroad; thence North 76°38’53” East, along
the Southerly right of way line of said Union Pacific Railroad, a distance of
2706.70 feet, to a point on the East line of said SW¼; thence South 00°29’31”
West, along the East line of said SW¼, a distance of 1995.89 feet, to the point
of beginning,

 

AND ALSO that part of the S½ of the SW¼ of Sec. 16, T104N, R37W of the Fifth
Principal Meridian, Jackson County, Minnesota, described as follows: Commencing
at an existing iron monument at the Southeast corner of the SW¼ of said
Section 16; thence South 89 degrees 57 minutes 49 seconds West, bearing based on
Jackson County Coordinate System, along the South line of the SW¼ a distance of
1031.09 feet to the POINT OF BEGINNING; thence North 00 degrees 37 minutes 05
seconds East, parallel with the West line of said SW¼ , a distance of 275.02
feet; thence South 89 degrees 57 minutes 49 seconds West, parallel with the
South line of said SW¼ , a distance of 1600.10 feet to a point on the West line
of said SW¼; thence South 00 degrees 37 minutes 05 seconds West, along the West
line of said SW¼, a distance of 275.02 feet to the Southwest corner of said SW¼;
thence North 89 degrees 57 minutes 49 seconds East, along the South line of said
SW¼, to the point of beginning.

 

EXCEPTING a part of the S½ SW¼ of Sec. 16, T104N, R37W, Jackson County,
Minnesota, described as follows:  Commencing at an existing iron monument at the
SE corner of the SW¼ of said Sec. 16; thence South 89°57’49” West, bearing based
on Jackson County Coordinate System, along the South line of said SW¼ of said
Sec. 16, a distance of 1048.26 feet, to the point of beginning; thence
continuing South 89°57’49” West, along said South line, a distance of 503.33
feet; thence North 00°02’11” West a distance of 275.00 feet; thence North
89°57’49” East, parallel with the South line of said SW¼, a distance of 246.59
feet; thence North 00°02’11” West a distance of 74.71 feet; thence North
89°57’49” East, parallel with the South line of said SW¼, a distance of 256.74
feet; thence South 00°02’11” East a distance of 349.71 feet, to the point of
beginning.

 

Parcel B

 

Part of the SE¼ of Sec. 16, T104N, R37W, Jackson County, Minnesota, described as
follows:

 

Beginning at an existing iron monument at the SW corner of the SE¼ of said Sec.
16; thence North 00°29’31” East, bearing based on Jackson County Coordinate
System, along the West line of the SE¼ of

 

18

--------------------------------------------------------------------------------


 

said Sec. 16, a distance of 1995.89 feet, to a point on the Southerly right of
way line of the Union Pacific Railroad; thence North 76°38’53” East, along the
Southerly right of way line of said Union Pacific Railroad, a distance of
2701.22 feet, to a point on the East line of the SE¼; thence South 00°18’29”
West, along the East line of said SE¼ a distance of 1799.88 feet; thence South
89°57’40” West, parallel with the South line of said SE¼, a distance of 593.49
feet; thence South 61°26’20” West a distance of 545.54 feet; thence South
01°19’30” East, a distance of 557.71 feet, to a point on the South line of said
SE¼; thence South 89°57’40” West, along the South line of said SE¼, a distance
of 1575.92 feet, to the point of beginning.

 

19

--------------------------------------------------------------------------------